***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       CASMIER ZUBROWSKI v. COMMISSIONER
                 OF CORRECTION
                    (AC 43981)
                    Bright, C. J., and Moll and Bear, Js.

                                   Syllabus

The petitioner, who had been convicted of murder in connection with the
    death of his wife, sought a writ of habeas corpus, claiming that he
    received ineffective assistance from his criminal trial counsel. At the
    criminal trial, the petitioner’s trial counsel had acknowledged that the
    petitioner killed the victim and raised the defenses of extreme emotional
    disturbance and intoxication. The habeas court rendered judgment deny-
    ing the habeas petition, from which the petitioner, on the granting of
    certification, appealed to this court. Held:
1. The habeas court properly concluded that the petitioner’s trial counsel
    did not render ineffective assistance by declining to consult with and
    present the testimony of a crime scene reconstruction expert, the peti-
    tioner having failed to demonstrate deficient performance: although the
    petitioner argued that a crime scene reconstruction expert could have
    reviewed conclusions made by S, a detective who testified about the
    crime scene, and could have determined whether the evidence at the
    crime scene supported the defense theories, the decision of the petition-
    er’s trial counsel not to consult with a crime scene reconstruction expert
    was reasonable given that S’s testimony did not undermine the petition-
    er’s theory of the case and because, through their cross-examination of
    S and during closing arguments, they were able to highlight the potential
    concerns regarding the crime scene and argue that the haphazard nature
    of the petitioner’s alleged efforts to clean up the crime scene supported
    the theories of defense regarding the petitioner’s mental state.
2. The habeas court properly concluded that the petitioner’s trial counsel
    did not render ineffective assistance by declining to consult with and
    present the testimony of a forensic toxicologist, the petitioner having
    failed to demonstrate deficient performance: although the petitioner
    argued that a forensic toxicologist could have testified about the effects
    of his prescription medications to support his intoxication defense, apart
    from the evidence about his alcohol consumption, there was no evidence
    in the record regarding whether the petitioner took any of his prescrip-
    tion medications prior to committing the homicide.
3. The petitioner could not prevail on his claim that his trial counsel provided
    ineffective assistance by failing to adequately object to or otherwise
    seek to preclude the testimony of B, the petitioner’s daughter, regarding
    his prior misconduct: because the record confirmed that there was
    ample evidence that the petitioner killed the victim, a fact admitted by
    the petitioner during the criminal and habeas trials, and that the jury
    considered, and rejected, the petitioner’s extreme emotional disturbance
    and intoxication defenses, the petitioner could not demonstrate that
    there was a reasonable probability that the outcome of his criminal trial
    would have been different in the absence of his counsel’s allegedly
    deficient performance; moreover, in the petitioner’s direct appeal, this
    court concluded that the trial court minimized the potential prejudice
    of the prior misconduct evidence by giving the jury detailed limiting
    instructions as to the role that evidence was to play in its deliberations,
    which further supported this court’s conclusion in the present appeal
    that the petitioner failed to demonstrate the prejudice necessary to
    prevail on his ineffective assistance of counsel claim.
     Argued September 21, 2021—officially released January 11, 2022

                             Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Bhatt, J.; judgment denying the peti-
tion, from which the petitioner, on the granting of certi-
fication, appealed to this court. Affirmed.
  Andrew P. O’Shea, for the appellant (petitioner).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Brian W. Preleski, state’s
attorney, and Tamara Grosso, former assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   BEAR, J. The petitioner, Casmier Zubrowski, appeals,
following the granting of his petition for certification
to appeal, from the judgment of the habeas court deny-
ing his petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court incorrectly
concluded that his trial counsel did not provide ineffec-
tive assistance as defined in Strickland v. Washington,
466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
We disagree and, accordingly, affirm the judgment of
the habeas court.
   The following facts, as recited by this court in the
petitioner’s direct appeal, and procedural history are
relevant to our resolution of this appeal. ‘‘On January
1, 2002, the [petitioner] and his wife, the victim, lived
in a condominium complex in Bristol. At approximately
7 or 8 p.m., on December 31, 2001, the [petitioner]
invited his brother, Bruno Zubrowski [Bruno], who lived
in the same complex, to celebrate New Year’s Eve with
them at their condominium. During the evening, the
brothers and the victim consumed substantial amounts
of alcohol, including beer, vodka and schnapps. The
[petitioner] consumed most of the vodka and also drank
one to two beers. At approximately 10 p.m., an argument
ensued concerning the cause of a hole in the drywall
in the [petitioner’s] home. Feeling uncomfortable with
this argument, [Bruno] decided to return to his own
condominium. The [petitioner] accompanied his
brother back to his condominium where he ‘picked up
a couple of beers’ after which he returned home.
   ‘‘At 12:53 a.m., Officer Albert Myers, a dispatcher for
the Bristol [P]olice [D]epartment, received a 911 call
from the [petitioner], who told the officer that his wife
was dead, that she had slashed her throat and that she
was not breathing. After Myers advised the [petitioner]
that assistance would be sent promptly, the [petitioner]
stated, ‘immediately, I mean, this—this may not be half
an hour ago. I was upstairs, you know. I don’t—the
blood is all over.’ Although the call was terminated
abruptly, Myers called back and asked what had hap-
pened. The [petitioner] again requested assistance, stat-
ing that he thought his wife was dead. Also, in response
to Myers’ questions, the [petitioner] reiterated that he
did not know what had happened, that he and his wife
had gotten into an argument and that his wife said that
she was going to slash her throat. The [petitioner] also
stated that he had gone upstairs and then had returned
downstairs, and ‘there was blood all over.’
  ‘‘Officers Lawrence DeSimone and Thomas Grimaldi
responded to the 911 call, arriving at the [petitioner’s]
home while he was still talking on the phone with Myers.
When the officers knocked on the door, the [petitioner]
responded, clad only in white, blood spattered briefs.
He told the officers that ‘his wife had cut her throat
and she was dead.’ The officers and the [petitioner]
then walked to the kitchen where the victim was lying
motionless on her back on the floor with a substantial
amount of blood spread about the kitchen area. The
officers also noted that the victim had lacerations about
her throat and face and that a knife lay adjacent to her.
Faced with this scene, Grimaldi asked DeSimone to
take the [petitioner] into the living room.
   ‘‘Once DeSimone escorted the [petitioner] into the
living room, he had the [petitioner] sit down and he
asked him, ‘what happened?’ The [petitioner] stated
that when he arrived home from work, he had found
his brother and his wife drinking and that his brother
had left shortly after he arrived. He told DeSimone that
he and his wife argued about a hole in the drywall at
the base of the stairwell and that she said she was going
to cut her throat. The [petitioner] stated that because
she had made the same threat before, he did not take
it seriously and went to bed. He further stated that one
hour later, while he was upstairs, he heard a loud crash
and called out and heard no answer. He then went
downstairs where he found his wife lying on the kitchen
floor. He turned her over and attempted to resuscitate
her and then ran to his brother’s condominium. Getting
no response from his brother, he returned home and
called the police.
  ‘‘From the house, DeSimone and Grimaldi called
Detective Kevin Hayes to investigate. After introducing
himself to the [petitioner], Hayes asked the [petitioner]
to come to the police station and make a statement. At
that juncture and unprovoked by any questioning from
Hayes, the [petitioner] told him that ‘she killed herself,
you know, she cut her throat, you know,’ which, in
essence, was the same information he had disclosed
to the 911 dispatcher and DeSimone. The [petitioner]
agreed to accompany Hayes to the police station where
he made a written statement, the contents of which
were similar to the version of events that he had given
to the police at his home.
   ‘‘The [petitioner] subsequently was charged with mur-
der in violation of [General Statutes] § 53a-54a. After
the jury found the [petitioner] guilty, he was sentenced
to a total effective term of imprisonment of thirty-five
years.’’ State v. Zubrowski, 101 Conn. App. 379, 381–83,
921 A.2d 667 (2007), appeal dismissed, 289 Conn. 55, 956
A.2d 578 (2008), cert. denied, Zubrowski v. Connecticut,
555 U.S. 1216, 129 S. Ct. 1533, 173 L. Ed. 2d 663 (2009).
The petitioner was represented at his criminal trial by
attorneys Jeffrey Kestenband and William Paetzold.
   On September 14, 2017, the petitioner filed a petition
for a writ of habeas corpus, alleging that his constitu-
tional right to the effective assistance of counsel had
been violated. The petitioner’s ineffective assistance
claims were premised on three allegations of deficient
performance, namely, that trial counsel failed to (1)
adequately consult with and present the testimony of
a crime scene reconstruction expert, (2) adequately
consult with and present the testimony of a forensic
toxicologist or present another source of evidence
regarding the effects of his prescription medications,
and (3) adequately object to or otherwise seek to pre-
clude the testimony of the petitioner’s daughter, Beata
Zubrowski (Beata).1
   On February 10, 2020, after a trial, the habeas court
rendered judgment denying the petition for a writ of
habeas corpus after concluding that ‘‘[t]he petitioner
. . . failed to prove his claims of ineffective assistance
by Attorneys Kestenband and Paetzold.’’ On February
20, 2020, the petitioner filed a petition for certification
to appeal from the habeas court’s denial of his three
claims of ineffective assistance, which petition was
granted by the habeas court, and this appeal followed.
Additional facts and procedural history will be set forth
as necessary.
   We begin by setting forth our standard of review and
the legal standards relevant to the petitioner’s claims.
Although ‘‘[t]he underlying historical facts found by the
habeas court may not be disturbed unless the findings
were clearly erroneous’’; (internal quotation marks
omitted) Mozell v. Commissioner of Correction, 87
Conn. App. 560, 564–65, 867 A.2d 51, cert. denied, 273
Conn. 934, 875 A.2d 543 (2005); ‘‘the effectiveness of
an attorney’s representation of a criminal defendant is
a mixed determination of law and fact that . . .
requires plenary review . . . .’’ (Internal quotation
marks omitted.) Ledbetter v. Commissioner of Correc-
tion, 275 Conn. 451, 458, 880 A.2d 160 (2005), cert.
denied sub nom. Ledbetter v. Lantz, 546 U.S. 1187, 126
S. Ct. 1368, 164 L. Ed. 2d 77 (2006).
   ‘‘To succeed on a claim of ineffective assistance of
counsel, a habeas petitioner must satisfy the two-
pronged test articulated in Strickland v. Washington,
[supra, 466 U.S. 687]. Strickland requires that a peti-
tioner satisfy both a performance prong and a prejudice
prong.’’ (Internal quotation marks omitted.) Small v.
Commissioner of Correction, 286 Conn. 707, 712–13,
946 A.2d 1203, cert. denied sub nom. Small v. Lantz,
555 U.S. 975, 129 S. Ct. 481, 172 L. Ed. 2d 336 (2008).
   When reviewing a claim of ineffective assistance of
counsel, a ‘‘court can find against a petitioner on either
ground, whichever is easier.’’ Valeriano v. Bronson,
209 Conn. 75, 86, 546 A.2d 1380 (1988). To satisfy the
performance prong of Strickland, a petitioner must
show that counsel’s representation ‘‘fell below an objec-
tive standard of reasonableness in order to establish
ineffective performance. . . . In other words, the peti-
tioner must demonstrate that [counsel’s] representation
was not reasonably competent or within the range of
competence displayed by lawyers with ordinary training
and skill in the criminal law. . . . In analyzing [coun-
sel’s] performance, we indulge a strong presumption
that counsel’s conduct falls within the wide range of
reasonable professional assistance . . . . The peti-
tioner bears the burden of overcoming this presump-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) Ledbetter v. Commissioner of Correction, supra,
275 Conn. 460. To satisfy the prejudice prong of Strick-
land, ‘‘a claimant must demonstrate that there is a rea-
sonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have
been different.’’ (Internal quotation marks omitted.)
Id., 458.
                             I
   The petitioner’s first claim is that his right to the
effective assistance of counsel was violated by the fail-
ure of Kestenband and Paetzold to consult with and
present the testimony of a crime scene reconstruction
expert.2 Specifically, the petitioner argues that, because
‘‘the state’s crime scene reconstructionist [Detective
Nicholas F. Sabetta of the Connecticut State Police]
. . . provided opinions that undermined [the petition-
er’s] theory of the case . . . any competent counsel
would have . . . consulted with an independent crime
scene reconstructionist to review . . . Sabetta’s con-
clusions and determine whether there was any evidence
in the crime scene supporting the mental state defenses
being pursued.’’ The petitioner further argues that, but
for the failure of Kestenband and Paetzold to conduct
such a consultation, there is a reasonable probability
that the outcome of the trial would have been more
favorable to the petitioner. In response, the respondent,
the Commissioner of Correction, argues, inter alia, that
the habeas court correctly concluded that Kestenband
and Paetzold did not perform deficiently because they
engaged in extensive cross-examination of Sabetta and
addressed the issue of the petitioner’s conduct after
the victim’s death during closing argument. We agree
with the respondent.
   At the petitioner’s criminal trial, Sabetta testified, as
the habeas court recounted, ‘‘about the crime scene,
his investigation, and the extensive report he authored.’’
After the conclusion of the state’s direct examination
of Sabetta, Paetzold3 cross-examined Sabetta. The focus
of the cross-examination was to establish that the peti-
tioner, because of his then-existing mental state, was
unable to make any meaningful or coherent effort to
clean up the bloody crime scene in order to hide his
commission of the crime. In his closing argument, Paet-
zold attempted to discredit the statements Sabetta made
about the crime scene and the petitioner’s alleged
efforts to clean up the crime scene, arguing that the
petitioner did not have the state of mind necessary to
clean up the crime scene in any meaningful way or
otherwise to do anything that evidenced consciousness
of guilt. He also recalled for the jury the testimony of
David Krulee, a forensic psychiatrist, which he argued
supported the petitioner’s defenses of extreme emo-
tional disturbance and intoxication.4
   In light of Paetzold’s cross-examination of Sabetta
and his closing argument, as well as our review of the
record, we agree with the habeas court that Kestenband
and Paetzold did not render deficient performance by
declining to consult with a crime scene reconstruction
expert. Upon our review of the record, we also agree
with the habeas court that Sabetta’s testimony did not
undermine the petitioner’s theory of the case. As the
habeas court stated in its well reasoned decision: ‘‘The
crime scene does reflect some cleanup efforts, which
may have been haphazard. This is not inconsistent with
the petitioner’s dual defenses. As elicited through cross-
examination of . . . Sabetta and argued to the jury dur-
ing closing argument, the haphazard and incomplete
nature of the cleanup indicates that the petitioner was
not aware of what he was doing and, instead, was still
operating under the influence of intoxicants or extreme
emotional disturbance. . . . Paetzold highlighted the
lack of wipe marks and the lack of heavy blood stains
leading to the bathroom. He pointed out that there were
no stains on the bottle of [carpet cleaner] which under-
mines the theory that it was used to clean up the scene.
He argued to the jury that, in fact, the incomplete and
haphazard cleaning supported the theory that the peti-
tioner killed his wife under the fog of either intoxication
or [extreme emotional disturbance], went up to bed
and then woke up a few hours later to discover what
had happened. This was an entirely sound theory given
the state of the evidence.
  ‘‘Given all of the foregoing, the court concludes that
the petitioner has failed to show that trial counsel ren-
dered deficient performance by not consulting with a
crime scene reconstruction expert. . . . [T]rial coun-
sel did not view the crime scene evidence as evidence
that would alter the dual defenses they developed. The
defense strategy and decision to not consult with and
utilize a crime scene reconstruction expert were reason-
able . . . . The cross-examination of . . . Sabetta
during the criminal trial was effective and brought to
the jury’s attention potential concerns regarding the
crime scene and the haphazard nature of the cleanup
that supported the petitioner’s defenses.’’ Accordingly,
with respect to the petitioner’s claim that his trial coun-
sel provided ineffective assistance by failing to consult
with a crime scene reconstruction expert, the habeas
court properly concluded that the petitioner failed to
show deficient performance as required by Strickland.
                            II
   The petitioner next claims that his right to the effec-
tive assistance of counsel was violated by the failure
of Kestenband and Paetzold to consult with and present
the testimony of a forensic toxicologist. Specifically,
the petitioner argues that ‘‘competent counsel would
have investigated the effects of the various prescription
drugs he had been taking at the time of [the victim’s]
death,’’ and that ‘‘[h]ad trial counsel adduced such evi-
dence . . . there is a reasonable probability that the
outcome of the trial would have been more favorable
to the petitioner.’’ In response, the respondent argues
that Kestenband and Paetzold were not ineffective in
not hiring a forensic toxicologist ‘‘[b]ecause there was
no evidence that the petitioner took any of his medica-
tions on the night of the crime . . . .’’ We agree with
the respondent.
   At the petitioner’s criminal trial, Kestenband and
Paetzold presented the testimony of Phillip Watsky, the
petitioner’s primary care physician from May, 1997, to
September, 2001. Watsky testified that, during this
period of time, he treated the petitioner for hyperten-
sion and elevated cholesterol levels, as well as for pros-
tate cancer after he was diagnosed in 2000. Watsky
testified that, while he was treating the petitioner, he
prescribed the following medications: Alprazolam for
anxiety; Percocet for back pain; Diovan for high blood
pressure; and Lipitor for elevated cholesterol. Watsky
further testified that ‘‘Diovan and Lipitor were . . .
taken on a daily basis . . . [and] Percocet and . . .
Alprazolam were taken on an as needed basis.’’
   On the basis of this testimony, and the testimony of
Bruno that ‘‘he heard a pill bottle rattling noise coming
from the petitioner’s pants pocket,’’ the petitioner now
argues that ‘‘it is an entirely obvious and reasonable
inference to make that an individual afflicted with life-
threatening cancer would take the medications . . . .’’
Having reviewed the record, however, we agree with
the conclusion of the habeas court that ‘‘it is entirely
speculative [whether] the petitioner took any of his
prescribed medications prior to committing the homi-
cide . . . [because] [t]here is no evidence shedding
light [on the question of] whether the petitioner took
any medications preceding the homicide.’’ Because
there is no such evidence in the record, the petitioner
failed to prove that Kestenband and Paetzold provided
ineffective assistance by failing to consult with and
present the testimony of a forensic toxicologist. Accord-
ingly, the petitioner failed to show that the representa-
tion provided by his trial counsel constituted ineffective
assistance with respect to this claim.
                           III
   The petitioner’s final claim is that his right to the
effective assistance of counsel was violated by the fail-
ure of Kestenband and Paetzold to adequately object
to or otherwise seek to preclude Beata’s testimony
regarding the petitioner’s prior misconduct. Specifi-
cally, the petitioner argues that ‘‘there was no reason-
able strategic basis to reject the state’s offer to limit
Beata’s prior misconduct testimony,’’ and that there is
a reasonable probability that, but for trial counsel’s
deficient performance, the outcome of the criminal trial
would have been more favorable to the petitioner. In
response, the respondent argues, inter alia, that the
habeas court was correct in concluding that the peti-
tioner failed to show prejudice arising from counsel’s
handling of Beata’s testimony. We agree with the
respondent.
   In its memorandum of decision, the habeas court
set forth the following relevant facts and procedural
history: ‘‘Trial counsel objected to the state calling
[Beata] as a witness. That objection, in part made on
the ground that her testimony would be prejudicial to
the [petitioner], was overruled. After trial counsel con-
sulted with the petitioner, [they] indicated [that they
were] willing to stipulate to [the] identity of the peti-
tioner as the individual who committed the homicide
in exchange for the state not putting on evidence of
the petitioner’s prior violence toward [the victim]. The
[state] indicated that [it] was willing to agree to the
[petitioner’s] proposal but reserved the right to call
[Beata] if the [petitioner] did not follow through with
the stipulation, as well as ask her generally about the
petitioner’s attitude toward [the victim] without getting
into specific prior acts of violence.
  ‘‘Attorney Kestenband expressed concern to the
court that the [petitioner] did not know what [Beata]
would testify to, so the [petitioner] was operating at a
disadvantage. The court recessed to give trial counsel
the opportunity to work out the stipulation. After the
recess, the court indicated that counsel and the court
had discussed in chambers how to proceed: [Beata]
would testify in the absence of the jury, after which
defense counsel could discuss her testimony with the
petitioner and decide whether or not they would agree
to enter into a stipulation. [Beata] then testified in the
absence of the jury. After an additional recess, [Kesten-
band] indicated to the court that the [petitioner] would
not stipulate and that [Beata’s] testimony to the jury
could proceed.
   ‘‘[Beata’s] testimony included . . . her recounting
for the jury an incident in which [the petitioner] was
violent toward [the victim]. According to [Beata], [the
victim] was friendly and easy going. She described the
petitioner as mostly disrespectful toward [the victim].
[Beata] recalled a family picnic during which the peti-
tioner’s conduct toward [the victim] became violent.
The petitioner, according to [Beata], became physically
violent several times . . . by grabbing [the victim] by
her hair and pulling her toward him with force.
  ‘‘In addition to her testimony about the picnic inci-
dent, [Beata] testified that the petitioner called her the
morning after the homicide. The petitioner informed
her [that] the police were there and that [the victim]
was dead. The petitioner explained what he encoun-
tered after he went downstairs and discovered the crime
scene. The petitioner also told her that the victim must
have killed herself. [Beata] testified that the petitioner
wanted her to come over and help him because he did
not know what to do. She refused to go over to the
petitioner’s house, which caused the petitioner to be
verbally abusive to her . . . . [Beata] then hung up the
telephone. On cross-examination, [Kestenband] elicited
from [Beata] that the petitioner was a chronic alcoholic
who always had a drink in his hand when she saw him.
The petitioner, however, usually did not appear drunk
to her in spite of the alcohol he was consuming.’’
   The petitioner now argues that Kestenband and Paet-
zold rendered deficient performance by deciding not
to enter into a stipulation with the state to limit Beata’s
testimony regarding the petitioner’s prior misconduct
and that he was prejudiced by this allegedly deficient
performance. Specifically, the petitioner argues that, if
Kestenband and Paetzold had followed through with
the proposed stipulation, there is a reasonable probabil-
ity that the outcome of the proceedings would have
been different because ‘‘[t]he state’s case against the
petitioner on the murder charge was far from compel-
ling, as evidenced by the more than two full days the
jury took for its deliberations.’’ We conclude, as did the
habeas court, that the petitioner has failed to establish
prejudice.
   When addressing Beata’s testimony, the habeas court
stated: ‘‘[T]he petitioner has failed to show how he was
prejudiced . . . . There was ample evidence that the
petitioner killed his wife; the [extreme emotional distur-
bance] and intoxication defenses were considered by
the jury but rejected. . . . Further supporting this
court’s conclusion is our Appellate Court’s holding that
the trial court did not err in admitting [Beata’s] testi-
mony because it ‘was probative and not unduly prejudi-
cial and admissible . . . on the issues of intent and
motive.’ ’’5 We agree with the conclusion of the habeas
court. Our review of the record confirms that there was
ample evidence that the petitioner killed the victim, a
fact admitted by the petitioner during the criminal and
habeas trials, and that the jury considered, and rejected,
the petitioner’s extreme emotional disturbance and
intoxication defenses. This conclusion is further sup-
ported by the decision of this court in the petitioner’s
direct appeal, in which we concluded, in the context
of reviewing the admissibility of Beata’s testimony, that
‘‘the [trial] court minimized the potential prejudice to
the [petitioner] of the prior misconduct evidence by
giving the jury detailed limiting instructions as to the
role the evidence was to play in its deliberations, and
the court repeated its admonition to the jury in its
final instructions.’’ State v. Zubrowski, supra, 101 Conn.
App. 396.
  We conclude that the petitioner has failed to show
that there is a reasonable probability that, but for the
decision of Kestenband and Paetzold not to further
object to or otherwise seek to preclude Beata’s testi-
mony regarding the petitioner’s prior misconduct, the
result of the proceeding would have been different.
Accordingly, because the petitioner failed to show that
he was prejudiced by the allegedly deficient perfor-
mance of his trial counsel, his claim of ineffective assis-
tance of counsel must fail.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The petitioner, in his posttrial habeas brief, acknowledged that the sole
issue at his criminal trial was his state of mind when he killed his wife. The
petitioner argued that he did not have the specific intent required for the
crime of murder, and he set forth the affirmative defense of extreme emo-
tional disturbance. He also set forth an intoxication defense.
   2
     The habeas court noted that the petitioner’s arguments concerning this
claim were ‘‘tethered to the central issue at the criminal trial: his mental
state at the time he killed his wife.’’
   3
     The habeas court noted that Paetzold, prior to attending law school,
was employed by the State Forensics Laboratory in the field of criminalistics,
including arson analysis and crime scene reconstruction.
   4
     Addressing the testimony of Krulee, the habeas court stated: ‘‘Krulee
concluded that the petitioner was overcome by intense anger and lost self-
control due to the combination of that anger and his intoxication. . . .
Krulee thought there were three distinct psychological/psychiatric phases
the petitioner experienced that night: first, intoxication and dissociation;
second, sleep and amnesia; and third, acute stress upon finding his dead
wife and not remembering that he had committed the violent killing.’’
   5
     The habeas court also found that trial counsel’s decisions concerning
Beata’s testimony were reasonable under the circumstances existing during
the trial and did not constitute deficient performance: ‘‘Trial counsel’s deci-
sions during the trial, in response to the court’s denial of the [petitioner’s]
motion in limine, were reasonable. The state was willing to stipulate with
the defense, but was only willing to forgo asking [Beata] about specific acts
of violence. Trial counsel’s benefit/harm assessment of [Beata’s] testimony
must be accorded deference unless there were no reasonable strategic
grounds to not stipulate. Strickland v. Washington, [supra, 466 U.S. 688]
(‘Judicial scrutiny of counsel’s performance must be highly deferential. It
is all too tempting for a defendant to second-guess counsel’s assistance
after conviction or adverse sentence, and it is all too easy for a court,
examining counsel’s defense after it has proved unsuccessful, to conclude
that a particular act or omission of counsel was unreasonable.’). The evi-
dence [Beata] presented could assist the defense because of the information
she provided about the petitioner’s alcohol consumption and potential for
unpredictable violent behavior. The court acknowledges that her testimony
also carried the risk of not helping, or even potentially harming, the petition-
er’s defenses. But this court cannot substitute its own assessment for that
made midtrial by defense counsel, who had a reasonable strategy under the
circumstances. Accordingly, the petitioner has failed to prove that trial
counsel were deficient in their performance.’’
   Because we conclude that the habeas court properly found that the peti-
tioner failed to show prejudice relating to counsel’s handling of Beata’s
testimony, we do not address the court’s finding that there was no deficient
performance.